In an action to recover damages, in which the complaint pleaded a first cause of action based on false imprisonment and a second cause of action based on defendants’ joint negligence in executing a certificate which resulted in plaintiff’s incarceration in a mental institution without a hearing: (1) both defendants appeal from a judgment of the Supreme Court, Nassau County, entered July 1, 1963 after trial upon a jury’s verdict in plaintiff’s favor upon the negligence cause of action; and (2) the defendant Stevens appeals from two orders of the same court, one dated July 16, 1963, which denied both defendants’ motions to set aside said verdict; and the other, dated July 18,1963, which denied his (defendant Stevens') motion to vacate the judgment and to set aside the verdict. Judgment and orders affirmed, with one bill of costs (see Ayers v. •jRussell, 50 Hun 282, 289). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.